Citation Nr: 1712166	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to disability ratings for degenerative disc disease of the lumbar spine higher than 20 percent prior to November 12, 2014, and 40 percent from November 12, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2009 rating decision, the RO granted service connection, effective March 9, 2009, for degenerative disc disease of the lumbar spine, and assigned a 10 percent disability rating.  In a March 2011 rating decision, the RO granted service connection for lumbar radiculopathy of the right lower extremity, and assigned a 10 percent rating.  In an October 2012 rating decision, the RO increased the rating for the lumbar spine disability, from March 9, 2009, from 10 percent to 20 percent.  In a March 2015 rating decision, the RO increased the rating for the lumbar spine disability from 20 percent to 40 percent effective November 12, 2014. 

In December 2015, the Veteran testified before the undersigned Veterans' Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

In a February 2016 Decision, the Board denied the Veteran's increased rating claim.  This matter is returned to the Board by an October 2016 Order of the United States Court of Appeals for Veterans' Claims (Court) which granted the parties' Joint Motion for Remand. 


FINDINGS OF FACT

1.  Prior to December 30, 2011, the Veteran's lumbar disc disease was manifested by pain and limitation of motion, without limitation of forward flexion of the thoracolumbar to 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  After December 30, 2011, the Veteran's lumbar disc disease has not been manifested by unfavorable ankylosis or by incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2011, the Veteran's lumbar disc disease did not meet the criteria for a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  From December 30, 2011, the Veteran's lumbar disc disease met the criteria for a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  The Veteran's lumbar disc disease has not met the criteria for a rating higher than 40 percent during any period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Here, the Veteran is service-connected for a low back disability, diagnosed as degenerative disc disease of the lumbar spine.  The Veteran has appealed the initial and subsequent ratings that the RO assigned for this disability.  The present appeal is for a disability evaluation higher than 20 percent prior to November 12, 2014, and in excess of 40 percent thereafter.

The RO has evaluated the Veteran's lumbar spine degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  The rating schedule provides for evaluating spine disorders, including intervertebral disc disorders, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Under the General Rating Formula, a 20 percent disability rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA rating purposes the normal ranges of motion of the thoracolumbar spine are to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated based on the total duration of incapacitating episodes during the preceding twelve months.  The rating is 10 percent if the total duration was at least one week but less than 2 weeks, 20 percent if it was at least 2 weeks but less than 4 weeks, 40 percent if it was at least 4 weeks but less than 6 weeks, and 60 percent if it was at least 6 weeks.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In March 2009, the Veteran submitted a claim for service connection for several disorders, including back problems and spastic paraparesis.  Private medical records from 2008 forward reflect complaints of impaired and unsteady gait, and findings of spastic paraparesis.  The RO granted service connection for degenerative disc disease of the lumbar spine, lumbar radiculopathy of the right lower extremity, and lumbar radiculopathy of the left lower extremity.  The RO did not grant service connection for spastic paraparesis. 

Evidence regarding the Veteran's lumbar degenerative disc disease contains information both about problems affecting his back and problems affecting his lower extremities.  The Board has separately addressed the Veteran's appeal of the rating for radiculopathy of the right lower extremity and that issue is not currently before the Board. The Board is considering the ratings for his lumbar disc disease based on the symptoms, function, and impairment of the low back only.

Records of private treatment of the Veteran in 2008 reflect his reports of low back pain.  A lumbar spine MRI performed in February 2008 showed osteophytes and disc space narrowing.

In an August 2009 decision, the United States Social Security Administration (SSA) found that the Veteran had been disabled since April 2009, due to a primary diagnosis of spastic paraparesis and a secondary diagnosis of obesity.

On VA examination in September 2009, the Veteran reported a long history of low back problems, and present symptoms of constant low back pain of varying intensity.  He related that the pain sometimes affected his ability to walk, and that he used a cane to aid in walking.  He reported that in the preceding twelve months he had not had any incapacitating episodes in which a physician prescribed bed rest.  He indicated that he had retired from employment due to a recent diagnosis of multiple sclerosis.  The examiner found that the Veteran's thoracolumbar spine had motion to 75 degrees of forward flexion, 15 degrees of extension, lateral flexion to 25 degrees to each side, and rotation to 55 degrees to each side.  There was pain throughout each range of motion.  Range of motion was not additionally limited following repetitive testing.  There was no spasm on examination.  The examiner did not evaluate the Veteran's gait because he was in a wheelchair.

In April 2010, the Veteran reported ongoing low back pain to his VA treatment providers.  A lumbar spine MRI taken in June 2010 showed degenerative changes at the L1 through S1 levels.  In August 2010, he complained that his back pain made him unable to straighten his back to replace light bulbs at home.

On VA examination in September 2010, the Veteran reported that every couple of months he had flare-ups of back pain that lasted two or three days.  However, he denied any incapacitating episodes of back pain in which a physician prescribed bed rest in the preceding twelve months.  The Veteran was examined while seated in his wheelchair.  In that position, he had rotation of the thoracolumbar spine to 30 degrees to each side. That range of motion did not change with repetitive use.  The examiner found that, because of lower extremity weakness related to his spasticity, it was not possible to safely examine forward flexion, extension, or lateral flexion.  The back had no spasm on examination. 

VA treatment notes show that in November and December 2010, the Veteran continued to report persistent back pain.  In March 2011, a lumbar spine MRI showed degenerative stenosis at the L1 through S1 levels.  An MRI of the thoracic spine showed disc bulges. 

On VA examination in July 2011, the Veteran reported ongoing low back pain, radiating into both legs.  He related flare-ups of pain that occurred two to three times a week and lasted from a couple of hours to a couple of days.  However, he reported that during the preceding twelve months, he had not had any incapacitating episodes requiring bed rest.  The examiner found that his thoracolumbar spine had motion to 50 degrees of forward flexion, 0 degrees of extension, 10 degrees of lateral flexion to each side, and 30 degrees of rotation.  Range of motion was not further limited by repetition.  There were paraspinal spasms bilaterally.  His gait was broad-based, shuffling, and very slow.

On VA examination in December 2011, the Veteran complained that his low back pain had worsened over time.  He reported that he had difficulty walking, and always used a walker.  He denied any incapacitating episodes requiring bed rest during the preceding twelve months.  On examination, his thoracolumbar spine had forward flexion to 40 degrees, with pain from 30 degrees, extension to 10 degrees, with pain from 5 degrees, lateral flexion to 15 degrees to each side, with pain at 15 degrees, and rotation to 20 degrees to each side, with pain at 20 degrees.  Because of pain and instability, the Veteran could not perform three repetitions of the motions.

On VA examination on November 12, 2014, the Veteran reported increased low back pain, and flare-ups of severe pain.  He denied any incapacitating episodes over the preceding twelve months. On examination, he was in a wheelchair.  He was unable to safely extend or rotate his spine, and could not safely transfer out of the wheelchair.  The range of motion for his thoracolumbar spine was to 20 degrees of forward flexion, with pain from 0 degrees, 0 degrees of extension, with pain at 0 degrees, 10 degrees of lateral flexion to each side, with pain from 0 degrees, and 0 degrees of rotation to each side, with pain at 0 degrees.  Range of motion did not change after three repetitions.  The examiner checked the box for favorable ankylosis of the entire thoracolumbar spine.  There was guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.

In the December 2015 Board hearing, the Veteran testified that his back pain had worsened over time.  He stated that he could not stand unless he was holding on to something.  He reported that, when standing, he could not bend forward, or he would fall.  He stated that he used a walker to move around at home, and a wheelchair when outside his house.  He asserted that the present limitation of motion and other low back functional limitations had been just as severe since 2010.

Prior to November 12, 2014, the forward flexion of the Veteran's thoracolumbar spine was not limited to 30 degrees or less.  His entire thoracolumbar spine did not result in ankylosis.  However, the Board has considered the Veteran's complaints that he had pain on motion and sometimes diminished endurance, including the findings of the December 2011 VA examiner that the Veteran had objective evidence of painful motion beginning at 30 degrees of flexion.  At that examination, the Veteran also reported flare-ups that limited function of the spine and was unable to perform repetitive use testing due to pain and instability.  Functional loss in the spine resulted in less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  

Therefore, liberally interpreting this evidence in the Veteran's favor, the Board finds that from December 30, 2011, the Veteran's disability picture more nearly approximate the criteria for a 40 percent rating.  

However, the Veteran's thoracolumbar spine has not been found to be in unfavorable ankylosis at any time during the period on appeal. He has not had incapacitating episodes as that term is defined under regulation.  Therefore, the disability picture has not met or approximated the criteria for a rating higher than 40 percent at any time during the period on appeal.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

Here, the Veteran's reported symptoms, such as pain and limitation of motion, are contemplated by the schedular ratings.  The Veteran's lumbar disc disease has not required frequent hospitalizations.  When combined with other non-service-connected disabilities, it has interfered with his capacity for employment; but the lumbar disc disease by itself has not interfered with employment to an extent that rises to the level of marked.  Thus, the rating criteria appropriately address the effects of his lumbar disc disease, and it is not necessary to refer the issues of the ratings for that disability for consideration of extraschedular ratings. 

Finally, the Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has assigned the Veteran a total disability rating based on individual unemployability (TDIU) effective December 2, 2011.  While there is evidence that the Veteran became unemployable earlier than December 2011, he has not claimed, and the record does not otherwise suggest, that his service-connected disabilities, without consideration of disabilities that are not service-connected, made him unemployable earlier than December 2011.  The record in this case thus does not indirectly raise the issue of unemployability from an earlier date.

In conclusion, entitlement to a disability evaluation in excess of 20 percent prior to December 30, 2011 is denied.  From December 30, 2011, the Veteran's disability evaluation is increased from 20 percent to 40 percent.  Entitlement to a disability evaluation in excess of 40 percent, on either a schedular or extraschedular basis, must be denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to December 30, 2011 is denied.

From December 30, 2011, an evaluation of  40 percent for the Veteran's disability evaluation for degenerative disc disease of the lumbar spine is granted.  

Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine for any period on appeal is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


